Citation Nr: 1603959	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq., Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to February 1977. 

This matter comes before the Board of Veterans' Appeals on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2015, the Board remanded the Veteran's claim, with instructions to verify any reserve duty service and to obtain complete service treatment records (STRs) and complete post-service treatment records. In October 2015, the RO issued a Supplemental Statement of the Case (SSOC), in which the claim remained denied. As the actions specified in the remand have been substantially completed, the matter is properly before the Board for appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

The Veteran's heart disorder was not manifested in service and a preponderance of the evidence is against finding it is related to service or is caused or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder are not met or approximated. 38 U.S.C.A. §§ 1131(West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi,	
18 Vet. App. 112 (2004).

The notice requirements were met by letter sent to the Veteran in December 2012, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision as to this claim. That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The letter also explained how disability ratings and effective dates are determined. See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). In April 2014, the Veteran submitted a response to the VCAA letter indicating that had no additional evidence to submit. The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim. Id. VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied. As directed by the October 2015 Board remand, the Veteran's complete service treatment records (STRs), military personnel records and VA treatment records have been associated with the electronic claims file. The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

The Veteran has not been afforded a VA examination for the claimed heart disorder because there is no sufficient evidence of an in-service event, injury, or disease. VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) the current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim. See McClendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. Id. at 83. There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). 

Beyond the Veteran's non-competent allegation of a connection between service and his heart disorder, there is no competent evidence indicating that such examinations are "necessary" within the law. Although the Veteran is currently diagnosed with a heart disorder, there is no suggestion of competent and credible evidence of an in-service event or an association with service. Thus, a VA examination is not warranted.

VA has satisfied its duty to notify and assist. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2015).

Merits of the Service Connection Claim

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110; 38 C.F.R. 	
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

When a Veteran has served ninety days or more, certain chronic disabilities such as arteriosclerosis may be presumed to have been incurred in service where demonstrated to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1131, 1132, 1133; 38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). However, this presumption will be rebutted if there is affirmative evidence to the contrary. 	
38 C.F.R. § 3.307(d).

Service connection may also be granted for a disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 	
6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Veteran's STRs do not document any complaints, treatment or diagnoses for a heart disorder. His report of separation from the Armed Forces (DD 214) indicates that he was discharged from his basic combat training unit (BCT) at the latter stage of his initial training due to "marginal or non-productive performance."
Post-service private treatment records indicate that in April 2012, approximately 35 years after service, the Veteran experienced cardiac arrest. See the May 2012 VA treatment records. The examiner noted that the Veteran was found unresponsive and in ventricular fibrillation and was resuscitated by emergency personnel. Id. He was treated for cardiogenic shock and acute respiratory failure secondary to myocardial infraction and had a drug eluting stent placed. Id. The examiner diagnosed the Veteran with arteriosclerotic cardiovascular disease status post recent myocardial infraction with left anterior descending drug-eluting stent, with cardiac arrest and cardiogenic shock. Id.

The Veteran's VA treatment records from January 2012 through October 2015 indicate that before April 2012, the Veteran no cardiac history, including complaints or treatment for a heart disorder. After cardiac arrest, the Veteran continued to take medication and receive follow up treatment for his heart disorder through October 2015.

Although the Veteran has a current heart disorder, the evidence does not show any in-service incurrence or aggravation of a disease or injury, or a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). As noted, the medical evidence indicates that the Veteran experienced sudden cardiac arrest in 2012, without any medical indication that the his cardiac arrest was related to his time in service.

There is also no evidence that the heart disability was chronic or characterized by continuous symptoms. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). There is no such showing here.

The lay and medical evidence does not demonstrate that the Veteran's symptoms of his heart disability have been continuous since separation from service in February 1977. There were no complaints, diagnosis or treatment for a heart disorder until April 2012, following his sudden cardiac arrest. The absence of post-service complaints, findings, diagnosis or treatment for approximately thirty-five years after service is one factor that tends to weigh against a finding of continuous symptoms of a heart disorder after separation from service. See Buchanan v. Nicholson,	
451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). Therefore, the Board finds that there is no in-service injury, event or disease and the second element of service connection is not satisfied.

As there is no in-service injury, event or disease, there can be no existence of a causal relationship between the Veteran's current disability and an in-service injury, event or disease. Thus, a discussion of the lack of a nexus is not necessary.

The Board has considered whether the Veteran's heart disability can be granted on a presumptive basis, as arteriosclerosis is a disorder for which service connection is available if it manifests to a compensable degree within one year of separation from service and the Veteran served at least ninety days. See 38 U.S.C.A. §§ 1131, 1132, 1133; 38 C.F.R. §§ 3.307, 3.309(a). In this case, the Veteran served on active duty for two months and fifteen days (seventy-five days), which is less than the requisite ninety days. Furthermore, as noted above, the Veteran was not diagnosed with arteriosclerotic cardiovascular disease status post recent myocardial infraction with left anterior descending drug-eluting stent, with cardiac arrest and cardiogenic shock within the first year after service, but more than three decades after separation of service. Therefore, service connection for a heart disability is not available on a presumptive basis.

The preponderance of the evidence is against the claim and the appeal is denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


